Citation Nr: 1101996	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  10-07 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than September 2, 
2008, for the grant of service connection for bilateral hearing 
loss disability.

2.  Entitlement to an effective date earlier than September 2, 
2008, for the grant of service connection for tinnitus.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1950 to 
December 1952.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010). 


FINDING OF FACT

The Veteran's original claim for service connection for bilateral 
hearing loss disability and tinnitus was received by VA on 
September 2, 2008, more than one year following his separation 
from active service.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 2, 
2008, for service connection for bilateral hearing loss 
disability and tinnitus have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

As explained below, the pertinent facts in this case are not in 
dispute and the law is dispositive.  Consequently, there is no 
additional evidence that could be obtained to substantiate the 
claims, and no further action is required to comply with the VCAA 
or the implementing regulation.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Accordingly, the Board will address the merits of the claims. 

Analysis

The Veteran asserts that since VA Medical Center treatment 
records show him to have had bilateral hearing loss disability 
and tinnitus since at least August 2003, the effective date of 
his entitlement to service connection for those disabilities 
should be the date of the August 2003 VA Medical Center 
audiological evaluation.

While the Board can appreciate why the Veteran believes the award 
should be effective from that time, under the criteria governing 
awards of service connection, the effective date of an award of 
service connection based on a claim received more than one year 
after a Veteran's discharge from service will be the later of the 
date of receipt of claim or the date entitlement arose.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In the case at hand, the 
Veteran was separated from active service in December 1952 and he 
filed his initial claim for service connection for bilateral 
hearing loss disability and tinnitus on September 2, 2008.  These 
facts are not in dispute.  Therefore, his claim for an earlier 
effective date must be denied because it is without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

With regard to the Veteran's claim that August 2003 VA Medical 
Center treatment records showing bilateral hearing loss 
disability and tinnitus establish entitlement to an earlier 
effective date, the Board notes that in an original claim for 
service connection, the date supporting evidence is received is 
irrelevant when considering the effective date of the award.  
McGrath v. Gober, 14 Vet. App. 28 (2000).

Accordingly, entitlement to an earlier effective date for service 
connection for bilateral hearing loss disability and tinnitus is 
not warranted.


ORDER

Entitlement to an effective date earlier than September 2, 2008, 
for service connection for bilateral hearing loss disability is 
denied.

Entitlement to an effective date earlier than September 2, 2008, 
for service connection for tinnitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


